Buchanan, J.
This case turns entirely upon questions of fact. Were the hundred hogsheads of sugar, sequestered herein, purchased for the account of *794defendants ? Was Prescott authorized by defendants to make the purchase for their account? The evidence requires us to answer both these questions in the affirmative. Prescott's testimony upon these points is positive and uncontradicted. The fact, elicited in cross-examination, that Janies Harrison & Co. told him, before he went up the coast, that they would have nothing to do with the planters in the transaction — that he (Prescott) must draw upon them {Harrison & Co.) individually — makes no difference as to the liability of Harrison & Co. It was merely the form which they chose to give to their payment. In substance, it was unquestionably a contract between them and the planter, through the mediation of Prescott. And this view is borne out by the acts of defendants.
Being dissatisfied with the quality of the first lot of sugar received, they order Prescott, by telegraph, to cease weighing, and come down the river. Upon what principle did they undertake to control Prescott's operations or movements, if he was not acting as their agent? Again, they receive from the steamboat this lot of one hundred hogsheads, which Prescott ships them, and which he had already taken for their account, when the telegraphic dispatch reached him.
The reasons for judgment, of our brother in the District Court, contain a lucid and correct narration of the facts in the cause.
Judgment affirmed, with costs.